IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,332-01


                 EX PARTE FRANCISCO JAVIER ARREGUIN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1038660-B IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of a state jail felony possession of a controlled substance, namely

cocaine, weighing less than one gram and sentenced to 60 days’ imprisonment. Applicant did not

appeal his conviction. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant raises three grounds; actual innocence, ineffective assistance due to erroneous

immigration advice resulting in an involuntary plea , and a claim that Padilla v. Kentucky, 559 U.S.
356 (2010) should apply retroactively in Texas in light of the criminal procedures in place. The trial

court has determined that trial counsel has acted deficiently, that Applicant can avail himself of the
                                                                                                    2

Padilla holdings which outline the immigration admonishments required for a guilty plea, and that

Applicant has demonstrated that his conviction was improperly obtained.

       However, based on the Court’s review of the record, this Court finds that Applicant has

presented no newly discovered evidence to support his claim of actual innocence and has failed to

show that his trial counsel acted deficiently. Ex parte Brown, 205 S.W.3d 538, 545 (Tex. Crim. App.

2006); Strickland v. Washington, 466 U.S. 668 (1984). The Supreme Court and this Court have

rejected arguments that Padilla is retroactive. Chaidez v. U.S., 133 S. Ct. 1103 (2012); Ex parte De

Los Reyes, 392 S.W.3d 675 (Tex. Crim. App. 2013). Applicant’s conviction occurred four years

before the Padilla holding, so it does not apply. Further, Applicant waited over fourteen years before

presenting this claim to the trial court and there is nothing in the record to explain or excuse that

delay. This Court finds that Applicant is barred from obtaining relief under the doctrine of laches.

Ex parte Smith, 444 S.W.3d 661 (Tex. Crim. App. 2014). We deny relief.




Delivered: August 19, 2020
Do not publish